10
1]
12
13
14
15
16
17
18
19
20

22
23
24
25
26
at

 

 

Warren Lipschitz*
wlipschitz@mckoolsmith.com
MCKOOL SMITH, P.C.

300 Crescent Court, Suite 1500
Dallas, Texas 7520]
Telephone: (214) 978-4000
Facsimile: (214) 978-4044

Eliza Beeney*
ebeeney@mckoolsmith.com
MCKOOL SMITH, P.C.
One Manhattan West

395 9th Avenue, 50th Floor
New York, NY 10001-8603
Telephone: (212) 402-9400
Facsimile: (212) 402-9444

iG R. ee SBN 211102
jim@pattersonlawgroup.com
Teniiter M. Frencl SBN 265422
enn@pattersonlawgroup.com
ATTERSON LAW GROUP, APC
1350 Columbia Street, Unit 603
San Diego, California 92101
Telephone: (619) 756-6990
Facsimile: (619) 756-6991

*pro hac vice application forthcoming

Attorneys for Applicant
Nokia Technologies Oy

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

In Re Ex Parte Application of Nokia
Technologies Oy,

Applicant,

For an Order Pursuant to 28 U.S.C.

BL 782 Granting Leave to Obtain
iscovery from Qualcomm Incorporated

for use in Foreign Proceedings.

 

 

CASE NO::

DECLARATION OF ROHIN
KOOLWAL IN SUPPORT OF
APPLICATION OF NOKIA
TECHNOLOGIES OY FOR AN
ORDER PURSUANT TO 28 U.S.C.

1782 GRANTING LEAVE TO

BTAIN DISCOVERY FROM
QUALCOMM INCORPORATED
FOR USE IN FOREIGN
PROCEEDINGS

 

KOOLWAL DECL. IN SUPPORT OF NOKIA’S APPLICATION FOR AN ORDER
GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

 

 
16

 

 

I, Rohin Koolwal, hereby declare as follows:

Ll Tam an Indian qualified attorney and a Managing Associate at the law
firm of Anand and Anand. I received my law degree from HT Kharagpur in 2015
and was admitted to the Indian bar in 2015,

2. | focus my practice on Indian and International patent litigation as a
member of Anand and Anand’s litigation practice,

3. T have personal knowledge of all facts stated in this declaration and if
called as a witness, could and would competently testify to these facts.

4, I respectfully submit this declaration in support of the Application of
Nokia Technologies Oy (“Nokia”) for an Order Pursuant to 28 U.S.C. § 1782
Granting Leave to Obtain Discovery for Use in Foreign Proceedings (the
Application’),

The Indian Action

Se On July 1, 2021, Nokia filed a patent infringement action against (1)
Guangdong Oppo Mobile Telecommunications Corp., Ltd. and Oppo Mobiles India
Private Limited (together, “Oppo”), (2) Realme Mobile Telecommunication (India)
Private Limited (“realme”), and (3) OnePlus Technology (Shenzhen) Co. Ltd.
(“OnePlus”) and OnePlus Technology India Pvt. Ltd. (together, “OnePlus”) in the
High Court of Delhi in India, captioned CS (COMM) 304/2021, Nokia Technologies
Oy v. Guangdong Oppo Mobile Telecommunications Corp., Ltd. & Ors, (the “Indian
Action”). ] am counsel for Nokia in the Indian Action,

6. In the Indian Action, Nokia alleges that certain Oppo, OnePlus, and
realme cellular phones (“Accused Products”) infringe Nokia’s, patents, including
Indian Patent No. 266531 (the “IN‘531 Patent”), which provides for efficient
management of multiple radio modems incorporated within a single device.
Particularly, it relates to a distributed multiradio control system configured to avoid
communication conflicts in a user device having a plurality of radio modems

2

KOOLWAL DECL. IN SUPPORT OF NOKIA’S APPLICATION FOR AN ORDER
GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

 

 

 

 

 
 

hr

Gs

Un

~~

 

 

potentially active simultaneously,

7: IN‘531 Patent is the Indian counterpart to European Patent No. EP 2
728 964 BI.

8. Nokia’s allegations are based, in part, on the function of Qualcomm
Incorporated (“Qualcomm”) computer chips in the Accused Products. Qualcomm is
not a party to the Indian Action.

0: The proceedings in the Indian Action are at an early stage, and the
Indian court has not issued any substantive rulings. Nokia has not sought or obtained
any discovery in the Indian Action (except the disclosure of the.Defendants’ assets
and sales data in respect of the infringing devices).

Indian Discovery Procedures

10. India is a common law system, where parties have a right to pre-trial
discovery. There is a body of procedural provisions which allows a party to request
evidence. In particular:

a. Parties are required to disclose all relevant documents in their power
or possession, and to file copies thereof. Such disclosure and/or
production must be made by the parties at the earliest opportunity,
and save for exceptional circumstances, before the start of trial;

b. A party is permitted to seek production of particular documents or a
class of particular documents which are relevant to a matter in
question in the action, but which are believed to be in the possession
or power of the adverse party;

c. The court may direct a party to produce documents sought by the
adverse party, except where the adverse party is able to provide
sufficient reasons for non-production; and

d. The duty to disclose documents continues until the disposal of the

action.

3 %
KOOLWAL DECL. IN SUPPORT OF NOKIA’S APPLICATION FOR AN ORDER
GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

 

 

 
 

 

11. However, Nokia would not be able to obtain the discovery sought in the
Application in the Indian Action.

12. First, although Nokia is highly confident that documents responsive to
the requests made in the Application exist, Nokia has no way to identify them with
the specificity required by Indian law.

13. Second, the Indian court can only direct a party to the Indian Action to
disclose documents in its power, possession, control or custody. As Qualcomm is
not a party to the Indian Action, no effective order directing discovery of the
documents sought can be made in the Indian Action.

14. Indian courts are receptive to evidence obtained through section 1782
proceedings in the United States. In fact, Indian courts when deciding the question
of whether to allow production of any documents or evidence, only consider the
following:

a. Whether the document/evidence sought to be discovered and
produced is relevant to the matter in controversy and will help
answer the real question(s) in controversy before the court; and

b. Whether production of such evidence will cause any undue hardship
or prejudice to the adverse party.

15. Tam not aware of any rule or policy prohibiting a party from seeking
evidence via section 1782 or declaring such evidence inadmissible in Indian legal
proceedings. In fact, Indian courts routinely honour requests for collection of
evidence from foreign courts and are understood to be equally receptive towards
evidence obtained through proceedings before a foreign court or tribunal, provided
that it is relevant to the matter in controversy. For example, in an order dated 4"
May 2016 in Pfizer Inc. & Ors. v. Unimark Remedies Lid., the Bombay High Court
reacting to a Letters Rogatory issued by the United States District Court for the

District of Delaware appointed a commission for collection of evidence for use in

4

KOOLWAL DECL. IN SUPPORT OF NOKIA’S APPLICATION FOR AN ORDER ©
GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

 
EL WwW WN

mo © CO ~ayTD DB WN

11
12
13
14
15
16
17
18
19
20

22
23
24

26
27

 

 

the trial of the patent infringement suit pending before the Delaware Court. Attached
hereto as Exhibit B is a true and correct copy of the Bombay High Court’s decision.
16. Nokia will be able to submit any documents obtained through the
Application in the Indian Action by filing said documents with the registry of the
Indian court in the ordinary course, clearly indicating the source of such documents.
I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct. ,

Executed this 7" day of July, 2021 at Jaipur, India.

/s/
Rohin Koolwal

5
KOOLWAL DECL. IN SUPPORT OF NOKIA’S APPLICATION FOR AN ORDER
GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS

 

 
